DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 08/10/20 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 09/14/20 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 2, 4, 6-9, 11, 13 and 15-19
Withdrawn claims: None
Previously cancelled claims: 3, 5, 10, 12 and 14
Newly cancelled claims: 6 and 15-17
Amended claims: 1 and 8
New claims: None
Claims currently under consideration: 1, 2, 4, 7-9, 11, 13, 18 and 19
Currently rejected claims: 1, 2, 4, 7-9, 11, 13, 18 and 19
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (U.S. 2011/0305797 A1) in view of Serata et al. (U.S. 2005/0031735 A1), and Nakatani (U.S. 20110212222 A1), as evidenced by Kawai (U.S. 2014/0057019 A1) and Moineau et al. (U.S. 2004/0157308 A1).
Regarding claim 1, Horiuchi discloses a method for producing fermented milk ([0001]) comprising in sequential order (i) mixing raw material milk, lactic acid bacteria, and bifidobacteria ([0023], [0030]), and (ii) fermenting the raw material milk ([0025], [0030]), 
Horiuchi does not explicitly disclose (i) the fermented milk as containing bifidobacteria in the range of 1x104 to 1x1012 CFU/ml, (ii) the ratio between the number of bifidobacteria and the number of lactic acid bacteria as being in a range of from 0.01-100,000, (iii) the lactose being decomposed into glucose and galactose that are assimilated by the lactic acid bacteria or the bifidobacteria, or (iv) an increase in the ratio of the number of bifidobacteria as being higher than for a comparable process that does not have lactase.
Regarding the bifidobacteria concentration, though, Serata et al. discloses a fermented food comprising bifidobacteria ([0009]) in an amount in the range of 1x104 to 1x1012 CFU/ml (specifically, 1x107 to 1x109 CFU/ml) ([0017]).
It would have been obvious to one having ordinary skill in the art to ferment the food product of Horiuchi to a point at which the bifidobacteria is at a concentration within the range of 1x104 to 1x1012 CFU/ml. Horiuchi discloses that the amount of bifidobacteria “may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). A skilled practitioner would thus be prompted to consult Serata et al. in determining the conventional amount. Since Serata et al. discloses that bifidobacteria in fermented milk should number in the range of 1x107 to 1x109 CFU/ml ([0017]), a skilled practitioner would find the production of a fermented milk of Horiuchi to comprise an amount of bifidobacteria in an amount of 1x104 to 1x1012 CFU/ml to be obvious.
Regarding the ratio between the bacteria, Nakatani discloses a fermented food comprising lactic acid bacteria ([0014], [0054]) in an amount of 1x109
It would have been obvious to one having ordinary skill in the art to ferment the food product of Horiuchi with lactic acid bacteria at a concentration of 1x109 CFU/ml. Horiuchi discloses that “the amount of starter may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). A skilled practitioner would thus be prompted to consult Nakatani in determining the conventional amount. Since Nakatani discloses that lactic acid bacteria in a fermented milk product should be about 1x109 CFU/ml ([0057]), a skilled practitioner would find the production of a fermented milk of Horiuchi to comprise an amount of lactic acid bacteria in an amount of 1x109 CFU/ml to be obvious. Since concentrations of 1x109 CFU/ml lactic acid bacteria and 1x107 to 1x109 CFU/ml bifidobacteria were taught in Nakatani and Serata, respectively, and were determined to be obvious to incorporate into the method of Horiuchi, a range of ratios of bifidobacteria to lactic acid bacteria of 1 to 100 would likewise be obvious. The claimed range of ratios of 0.01 to 100,000 would thus be obvious to a skilled practitioner.
Regarding the effect of lactase, Kawai discloses that the decomposition of lactose with lactase results in glucose and galactose ([0003]). Also, Moineau et al. discloses that glucose and galactose are “normally metabolized by a wide variety of lactic acid bacteria” ([0060]). Kawai indicates that because of the combined addition of a starter culture and lactase, the “lactose degradation rate can be effectively increased” ([0051]). A skilled practitioner would recognize that such an increase in lactose degradation was the result of both the lactase and starter culture hydrolyzing the lactose into components that may be utilized by the bacteria. Moineau et al. confirms that glucose and galactose are normally assimilated by lactic acid bacteria, which thus provides additional instruction as to how the lactose byproducts are utilized in the method of Kawai. Thus, a skilled practitioner would recognize that the method of Horiuchi that involves the 
Regarding the increase in the ratio between the bacteria, Serata et al. discloses that some strains of bifidobacteria “are difficult to grow by a nutrient source of milk alone”, in which case growth promoting substances for the bacteria may be added, such as various sugars ([0014]). Since the addition of lactase was disclosed as causing the decomposition of lactose into glucose and galactose as detailed in the previous paragraph, a skilled practitioner would expect that such decomposition would foster the growth of bifidobacteria in a manner comparable to the addition of sugars as taught in Serata et al. As such, performing the method of Horiuchi wherein an increase in the ratio of bifidobacteria to lactic acid bacteria is higher than if lactase were not present would be obvious to a skilled practitioner.
As for claim 2, Horiuchi discloses the lactase addition as occurring at a point that may be characterized as being almost simultaneously with the first step or after the first step ([0030]).
As for claims 4 and 11, Horiuchi discloses lactase having an activity of 10,000 U/g that is diluted 5-fold ([0038]) to 2,000 U/g. Horiuchi also discloses adding the lactase to the reaction mixture in an amount of 0.12% by weight ([0042]), which equates to 0.0012 g lactase / g reaction mixture. The activity of the lactase in the reaction mixture would thus be 2.4 U / g reaction mixture, thus anticipating the claimed range of 1.3 unit/g or higher.
As for claim 7, Horiuchi discloses that the lactase is slowly inactivated during fermentation ([0002], [0024]).
Regarding claim 18, Nakatani discloses a fermented food comprising lactic acid bacteria ([0014], [0054]) in an amount in the range of 1x104 to 1x1010 CFU/ml (specifically, 1x109 CFU/ml) ([0057]).
Claims 8, 9, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (U.S. 2011/0305797 A1) in view of Kawai (U.S. 2014/0057019 A1), Serata et al. (U.S. 2005/0031735 A1), and Nakatani (U.S. 20110212222 A1), as evidenced by Moineau et al. (U.S. 2004/0157308 A1).
Regarding claim 8, Horiuchi discloses a fermented milk ([0001]) comprising lactic acid bacteria, bifidobacteria ([0023], [0030]), and lactase ([0013], [0030]), wherein the lactase is neutral lactase ([0024]) and present in an inactivated state in the fermented milk ([0002], [0027], “whereby the enzyme loses its activity”). Horiuchi further discloses the lactose in the raw material milk as being slowly decomposed by the lactase ([0002], [0024])
Horiuchi does not explicitly disclose (i) the lactose as being present at 2.0% by mass or less, (ii) the fermented milk as containing bifidobacteria in the range of 1x104 to 1x1012 CFU/ml, (iii) the ratio between the number of bifidobacteria and the number of lactic acid bacteria as being in a range of from 0.01-100,000, (iv) the lactose being decomposed into glucose and galactose that are assimilated by the lactic acid bacteria or the bifidobacteria, or (v) an increase in the ratio of the number of bifidobacteria as being higher than for a comparable process that does not have lactase.
Regarding the lactose concentration, though, Kawai discloses a similar fermented milk ([0020]) comprising lactic acid bacteria ([0046]), bifidobacteria ([0046]), and lactase ([0053]), wherein lactose is present in an amount as low as 0% by mass ([0059], where a lactose degradation rate of up to 100% is disclosed).
It would have been obvious to one having ordinary skill in the art to produce the fermented milk of Horiuchi with a lactose concentration that is 2.0% by mass or less. While Horiuchi discloses that the “decomposing rate of lactose is more than 75wt%”, which would encompass the claimed range, the reference further indicates preferred ranges that appear to have a maximum rate of 90 wt% decomposition ([0028]) that would equate to up to 10% by mass lactose. A skilled practitioner would be motivated to consult Kawai to clarify that maximum degree to which lactose may be decomposed in such a composition. Since Kawai teaches that lactose degradation may be up to 100% ([0059]), a skilled practitioner would find that incorporating such a degree of degradation into the product of Horiuchi to be obvious. As such, a lactose content as low as 0% by mass may be achieved, which renders the claimed range of 2.0% by mass or less obvious.
Regarding the bifidobacteria concentration, Serata et al. discloses a fermented food comprising bifidobacteria ([0009]) in an amount in the range of 1x104 to 1x1012 CFU/ml (specifically, 1x107 to 1x109 CFU/ml) ([0017]).
It would have been obvious to one having ordinary skill in the art to ferment the food product of Horiuchi to a point at which the bifidobacteria is at a concentration with the range of 1x104 to 1x1012 CFU/ml. Horiuchi discloses that the amount of bifidobacteria “may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). A skilled practitioner would thus be prompted to consult Serata et al. in determining the conventional amount. Since Serata et al. discloses that bifidobacteria in fermented milk should number in the range of 1x107 to 1x109 CFU/ml ([0017]), a skilled practitioner would find the production of a fermented milk of Horiuchi to comprise an amount of bifidobacteria in an amount of 1x104 to 1x1012
Regarding the ratio between the bacteria, Nakatani discloses a fermented food comprising lactic acid bacteria ([0014], [0054]) in an amount of 1x109 CFU/ml ([0057]).
It would have been obvious to one having ordinary skill in the art to ferment the food product of Horiuchi with lactic acid bacteria at a concentration of 1x109 CFU/ml. Horiuchi discloses that “the amount of starter may be adjusted based on, for example, the conventional amount that is used in usual method for manufacturing fermented milk” ([0023]). A skilled practitioner would thus be prompted to consult Nakatani in determining the conventional amount. Since Nakatani discloses that lactic acid bacteria in a fermented milk product should be about 1x109 CFU/ml ([0057]), a skilled practitioner would find the production of a fermented milk of Horiuchi to comprise an amount of lactic acid bacteria in an amount of 1x109 CFU/ml to be obvious. Since concentrations of 1x109 CFU/ml lactic acid bacteria and 1x107 to 1x109 CFU/ml bifidobacteria were taught in Nakatani and Serata, respectively, and were determined to be obvious to incorporate into the method of Horiuchi, a range of ratios of bifidobacteria to lactic acid bacteria of 1 to 100 would likewise be obvious. The claimed range of ratios of 0.01 to 100,000 would thus be obvious to a skilled practitioner.
Regarding the effect of lactase, Kawai discloses that the decomposition of lactose with lactase results in glucose and galactose ([0003]). Also, Moineau et al. discloses that glucose and galactose are “normally metabolized by a wide variety of lactic acid bacteria” ([0060]). Kawai indicates that because of the combined addition of a starter culture and lactase, the “lactose degradation rate can be effectively increased” ([0051]). A skilled practitioner would recognize that such an increase in lactose degradation was the result of both the lactase and starter culture hydrolyzing the lactose into components that may be utilized by the bacteria. Moineau et al. confirms that glucose and galactose are normally assimilated by lactic acid bacteria, which thus 
Regarding the increase in the ratio between the bacteria, Serata et al. discloses that some strains of bifidobacteria “are difficult to grow by a nutrient source of milk alone”, in which case growth promoting substances for the bacteria may be added, such as various sugars ([0014]). Since the addition of lactase was disclosed as causing the decomposition of lactose into glucose and galactose as detailed in the previous paragraph, a skilled practitioner would expect that such decomposition would foster the growth of bifidobacteria in a manner comparable to the addition of sugars as taught in Serata et al. As such, performing the method of Horiuchi wherein an increase in the ratio of bifidobacteria to lactic acid bacteria is higher than if lactase were not present would be obvious to a skilled practitioner.
As for claim 9, Kawai discloses the lactose as being present at 0.5% by mass or less ([0059], where a lactose degradation rate of up to 100% is disclosed).
As for claim 13, Horiuchi discloses lactase having an activity of 10,000 U/g that is diluted 5-fold ([0038]) to 2,000 U/g. Horiuchi also discloses adding the lactase to the reaction mixture in an amount of 0.12% by weight ([0042]), which equates to 0.0012 g lactase / g reaction mixture. The activity of the lactase in the reaction mixture would thus be 2.4 U / g reaction mixture, thus anticipating the claimed range of 1.3 unit/g or higher.
Regarding claim 19, Nakatani discloses a fermented food comprising lactic acid bacteria ([0014], [0054]) in an amount in the range of 1x104 to 1x1010 CFU/ml (specifically, 1x109 CFU/ml) ([0057]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 2, 4, 6, 7, 11 and 15-18 over Horiuchi, Serata et al., and Nakatani, as evidenced by Kawai and Moineau et al.; and claims 8, 9, 13 and 19 over Horiuchi, Kawai, Serata et al., and Nakatani, as evidenced by Moineau et al.: Applicant’s arguments filed 01/19/2021 have been fully considered but they are not persuasive. (The claims/arguments filed 12/23/2020 were not considered per Applicant’s request.)
Applicant first argued that neither Horiuchi nor Serata et al. disclose increased growth of bifidobacteria due to the addition of lactase, and that consequently, there would be no expectation of an increase in the ratio of the number of bifidobacteria (Applicant’s Remarks, p. 8, ¶2).
As discussed in the claim rejection, though, Serata et al. discloses that some strains of bifidobacteria “are difficult to grow by a nutrient source of milk alone”, in which case growth promoting substances for the bacteria may be added, such as various sugars ([0014]). Since the addition of lactase was disclosed in Kawai as causing the decomposition of lactose into glucose and galactose ([0003]), a skilled practitioner would expect that such decomposition would foster the growth of bifidobacteria in a manner comparable to the addition of sugars as taught in Serata et al. The new claim limitation was thus determined to be obvious.
Applicant then argued that Nakatani is silent regarding the new claim limitation of an increased bifidobacteria ratio, as well as that glucose/galactose in the fermented whey of 
The new claim limitation was determined to be obvious based on the disclosure of Serata et al. Nakatani is adequate for all that is relied on in the present claim rejections. Further, the claim rejections rely on the modification of the method of Horiuchi, while Nakatani is relied on only as a secondary teaching reference. The claim rejection does not rely on modifying any method of Nakatani. The method of the reference thus cannot be said to have been rendered unsatisfactory for its intended purpose, which undermines Applicant’s argument.
Applicant further argued that the method of Kawai does not involve the addition of bifidobacteria and thus provides no instruction regarding the new claim limitation, as well as again arguing that the monosaccharides in the product of Kawai would be consumed by the bifidobacteria (Applicant’s Remarks, p. 9, ¶3).
As noted previously, the new claim limitation was determined to be obvious based on the disclosure of Serata et al. Kawai is relied on merely as an evidentiary reference and is adequate for all that is relied on in the present claim rejections. Again, the claim rejections rely on the modification of the method of Horiuchi, while Kawai is relied on only as an evidentiary reference. The claim rejection does not rely on modifying any method of Kawai. The method of the reference thus cannot be said to have been rendered unsatisfactory for its intended purpose, which undermines Applicant’s argument.
Applicant then argued that Moineau is silent regarding the metabolization of glucose and galactose by bifidobacterium and that the enzyme of Moineau is not lactase (Applicant’s Remarks, p. 9, ¶3 - p. 10, ¶1).
However, Moineau is relied on only as an evidentiary reference for the cited premise that glucose and galactose are normally metabolized by a wide variety of lactic acid bacteria in relation to the claim limitation that the glucose and galactose are assimilated by the lactic acid bacteria or the bifidobacteria. The claim does not explicitly require the glucose and galactose to be assimilated by the bifidobacteria. Moineau is thus considered adequate for all that is relied on in the present claim rejections, especially since it is relied on only as evidence as to how the monosaccharides are utilized by the lactic acid bacteria. No comparison between the enzyme of Moineau and lactase was made or is even necessary to the analysis. The new claim limitation regarding the increased ratio of bifidobacteria was determined to be obvious in light of Horiuchi and Serata et al. as described previously herein.
Applicant next argued that the claim requires the ratio between the number of bifidobacteria and the number of lactic acid bacteria that are added be in the claimed range, which would not be the same as the bacterial numbers after fermentation (Applicant’s Remarks, p. 10, ¶3 – p. 11, ¶1).
However, the claim recites “wherein the fermented milk contains a number of bifidobacteria…wherein the ratio between the number of bifidobacteria and the number of lactic acid bacteria that are added to raw material milk”. The claim was interpreted such that the phrase “that are added to raw material milk” was thought to only apply to the lactic acid bacteria, not the bifidobacteria, since it appears that “the number of bifidobacteria” is referring to the previous recitation of “a number of bacteria” in the fermented milk. Accordingly, the ratio was examined on the basis of the bifidobacteria in the fermented milk compared to the amount of lactic acid bacteria added. Nakatani discloses the noted range as being “[t]he amount of the bacteria added (the amount of the bacteria as a starter)” [0057], such that the disclosed concentration 
Applicant then asserted that the disclosure of an amount of bacteria that may be used as a starter would have no bearing on the amount of bacteria after fermentation, such that the disclosure in Horiuchi should not be relied on in deeming the claimed amount of bifidobacteria after fermentation obvious (Applicant’s Remarks, p. 11, ¶2 – p. 12, ¶1). Applicant continued by arguing that Horiuchi allegedly teaches away from fermenting milk for 24 hours as taught by Serata et al., such that the references should not be combined (Applicant’s Remarks, p. 12, ¶2 – p. 13, ¶1). Applicant reasserted that absent instruction regarding the amount of bifidobacteria to add before fermentation, there would be no reasonable expectation of success in arriving at the claimed method of producing a fermented milk containing the claimed number of bifidobacteria (Applicant’s Remarks, p. 13, ¶1).
However, the amount of bacteria after fermentation would be directly dependent on the amount of bacteria added prior to fermentation, so long as fermentation conditions remain constant. That is, for a given set of fermentation parameters that are suitable for fermentation to actually occur, an increase in bacteria added prior to fermentation would cause a corresponding increase in bacteria following fermentation—at least to the extent that reliance on the general teaching in Horiuchi that the amount of starter bacteria added may be adjusted based on conventional amounts to deem corresponding amounts of bacteria following fermentation 
Regarding independent claim 8, Applicant reasserted that the cited references are allegedly silent regarding the new claim limitation (Applicant’s Remarks, p. 14, ¶3).
However, Examiner maintains the new claim limitation is obvious in light of the disclosure of Horiuchi and the additionally-cited references for the reasons detailed previously herein in the claim rejection.
The rejections of claims 1 and 8 have been maintained herein.
The rejections of claims 2, 4, 7, 9, 11, 13, 18 and 19, which depend from claims 1 and 8, variously, and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 2, 4, 7-9, 11, 13, 18 and 19 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793